22 So.3d 827 (2009)
UNITED AUTOMOBILE INSURANCE COMPANY, Petitioner,
v.
THOMAS J. COWELL, D.C., P.A., a/a/o Rasha Okosh, Respondent.
No. 3D09-2296.
District Court of Appeal of Florida, Third District.
November 25, 2009.
Thomas L. Hunker for petitioner.
Stuart B. Yanofsky for respondent.
Before GERSTEN, SHEPHERD and LAGOA, JJ.
PER CURIAM.
Based on the authority of United Automobile Insurance Company v. A 1st Choice Healthcare Systems, 21 So.3d 124 (Fla. 3d DCA 2009), we grant the petition for writ of certiorari and quash the order of the Circuit Court Appellate Division.
Petition granted; order quashed.